Exhibit 10.11

 

EXECUTION COPY

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of the
14th day of November, 2007, by and among Prospect Acquisition Corp., a Delaware
corporation (the “Company”) and the undersigned parties listed under Investor on
the signature page hereto (each, an “Investor” and collectively, the
“Investors”).

 

WHEREAS, the Investors collectively beneficially own all of the 7,187,500 shares
of the Company’s Common Stock (as defined below) issued and outstanding and
5,250,000 Sponsors’ Warrants (as defined below), all of which were acquired by
private placement and currently held of record by certain of the Investors as
set forth on Schedule I hereto;

 

WHEREAS, the Investors may, in certain circumstances and subject to certain
transfer restrictions and other restrictions, transfer (or cause to be
transferred) to Permitted Transferees (as defined below) some or all of the
securities held by such Investors; and

 

WHEREAS, the Investors and the Company desire to enter into this Agreement to
provide the Investors with certain rights relating to the registration of shares
of Common Stock and Sponsors’ Warrants held by them and to provide for any
Permitted Transferee who receives shares of Common Stock or Sponsors’ Warrants
from an Investor from time to time to accede to this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.             DEFINITIONS.  The following capitalized terms used herein have
the following meanings:

 

“Adverse Disclosure” means public disclosure of material non-public information,
which disclosure, in the good faith judgment of the chief executive officer or
principal financial officer of the Company after consultation with counsel to
the Company, (i) would be required to be made in any Registration Statement or
prospectus in order for the applicable Registration Statement or prospectus not
to contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein (in the case of any prospectus and
any preliminary prospectus, in the light of the circumstances under which they
were made) not misleading, (ii) would not be required to be made at such time if
the Registration Statement were not being filed, and (iii) the Company has a
bona fide business purpose for not publicly making it.

 

“Agreement” means this Agreement, as amended, restated, supplemented, or
otherwise modified from time to time.

 

“Business day” means any day, except a Saturday, Sunday or legal holidays on
which the banking institutions in the city of New York are authorized or
obligated by law or executive order to close.

 

--------------------------------------------------------------------------------


 

“Commission” means the Securities and Exchange Commission, or any other federal
agency then administering the Securities Act or the Exchange Act.

 

“Common Stock” means the common stock, par value $0.0001 per share, of the
Company.

 

“Company” is defined in the preamble to this Agreement and shall include the
Company’s successors by merger, acquisition, reorganization or otherwise.

 

“Demanding Holder” is defined in Section 2.1.1.

 

“Demand Registration” is defined in Section 2.1.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect at the time.

 

“Form S-3” is defined in Section 2.3.

 

“Founders’ Common Stock” means the 7,187,500 of Common Stock held by the
Investors prior to the IPO.

 

“Indemnified Party” is defined in Section 4.3.

 

“Indemnifying Party” is defined in Section 4.3.

 

“Investor” is defined in the preamble to this Agreement.

 

“Investor Indemnified Party” is defined in Section 4.1.

 

“Maximum Number of Shares” is defined in Section 2.1.4.

 

“Notices” is defined in Section 7.3.

 

“Permitted Transferee” means (a) immediate family members of a holder and trusts
established by a holder for estate planning purposes or (b) affiliates of a
holder.

 

“Person” shall be construed as broadly as possible and shall include an
individual, corporation, association, partnership (including a limited liability
partnership or a limited liability limited partnership), limited liability
company, estate, trust, joint venture, unincorporated organization or a
government or any department, agency or political subdivision thereof.

 

“Piggy-Back Registration” is defined in Section 2.2.1.

 

“Register,” “Registered” and “Registration” mean a registration effected by
preparing and filing a registration statement or similar document in compliance
with the requirements of the Securities Act, and the applicable rules and
regulations promulgated thereunder, and such registration statement becoming
effective.

 

2

--------------------------------------------------------------------------------


 

“Registrable Securities” mean (i) all of the shares of Common Stock beneficially
owned or held by Investors prior to the consummation of the Company’s initial
public offering and as of the date of this Agreement; and (ii) all of the
Sponsors’ Warrants (and underlying shares of Common Stock). Registrable
Securities include any warrants, shares of capital stock or other securities of
the Company issued as a dividend or other distribution with respect to or in
exchange for or in replacement of such shares of Common Stock. As to any
particular Registrable Securities, such securities shall cease to be Registrable
Securities when: (a) a Registration Statement with respect to the sale of such
securities shall have become effective under the Securities Act and such
securities shall have been sold, transferred, disposed of or exchanged in
accordance with such Registration Statement; (b) such securities shall have been
otherwise transferred pursuant to Rule 144 under the Securities Act (or any
similar rule or regulation then in force), new certificates for them not bearing
a legend restricting further transfer shall have been delivered by the Company
and subsequent public distribution of them shall not require registration under
the Securities Act; or (c) such securities shall have ceased to be outstanding.
For purposes of this Agreement, the Investors’ Common Stock and the shares of
Common Stock issuable upon exercise of the Sponsors’ Warrants shall together
constitute one “class” of Registrable Securities and the Sponsors’ Warrants
shall constitute another class of Registrable Securities, provided that no
Registrable Securities shall be part of the relevant class until the Release
Date for such Registrable Securities. A “percentage” (or a “majority”) of the
Registrable Securities or any class thereof (or, where applicable, of any other
securities) shall be determined based on the total number of such securities
outstanding at the relevant time.

 

“Registration Statement” means a registration statement filed by the Company
with the Commission in compliance with the Securities Act and the rules and
regulations promulgated thereunder for a public offering and sale of Common
Stock including the prospectus, amendments and supplements to such registration
statement, including post-effective amendments and all exhibits and all material
incorporated by reference in such registration statement (other than a
registration statement on Form S-4 or Form S-8, or their successors, or any
registration statement covering only securities proposed to be issued in
exchange for securities or assets of another entity).

 

“Release Date” means the date on which shares of Common Stock are disbursed from
escrow pursuant to Section 3 of that certain Escrow Agreement dated as of
November 14, 2007 by and among the parties hereto and Continental Stock
Transfer & Trust Company.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect at the time.

 

“Sponsors’ Warrants” means the warrants to purchase shares of Common Stock being
purchased privately by certain of the Investors simultaneously with the
consummation of the Company’s initial public offering, pursuant to that certain
Sponsors’ Warrants Purchase Agreement, dated as of November 14, 2007, among the
Company and the Investors signatory thereto, as listed on Schedule I hereto.

 

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal in an Underwritten Offering and not as part of such dealer’s
market-making activities.

 

3

--------------------------------------------------------------------------------


 

“Underwritten Offering” means a registration in which securities of the Company
are sold to an Underwriter or Underwriters on a firm commitment basis for
reoffering to the public.

 

2.             REGISTRATION RIGHTS.

 

2.1.        Demand Registration.

 

2.1.1.     Request for Registration. At any time and from time to time on or
after the date that is (i) after the Company consummates an “initial business
combination” (as defined in the Company’s Registration Statement with respect to
its initial public offering) with respect to the Sponsors’ Warrants (or
underlying shares of Common Stock); and (ii) the earlier of (x) nine months
after the consummation of a business combination or (y) the date the shares are
released from escrow, with respect to the Founders’ Common Stock, the holders of
a majority-in-interest of any class of Registrable Securities, held by the
Investors or the Permitted Transferees of the Investors, may make a written
demand for registration under the Securities Act of all or part of each such
class of Registrable Securities held by such holders, provided that the
estimated market value of Registrable Securities of all classes to be so
registered thereunder is at least $500,000 in the aggregate. Any such requested
registration shall be referred to as a “Demand Registration”. Any demand for a
Demand Registration shall specify the number of shares of Registrable Securities
proposed to be sold and the intended method(s) of distribution thereof. Within
five (5) business days following receipt of any request for a Demand
Registration, the Company will notify in writing all holders of Registrable
Securities of the class or classes to be registered of the demand, and each
holder of Registrable Securities who wishes to include all or a portion of such
holder’s Registrable Securities in the Demand Registration (each such holder
including shares of Registrable Securities in such registration, a “Demanding
Holder”) shall so notify the Company in writing, provided that such notice shall
be received by the Company within ten (10) business days of the Company’s having
sent the applicable notice to such holder or holders. All such requests shall
specify the class and aggregate amount of Registrable Securities to be
registered and the intended method of distribution. The Company may include in
such registration additional securities of the class or classes of the
Registrable Securities to be registered hereunder, including securities to be
sold for the Company’s own account or the account of Persons who are not holders
of Registrable Securities. Upon any such request, the Demanding Holders shall be
entitled to have their Registrable Securities included in the Demand
Registration, subject to Section 2.1.4 and the provisos set forth in
Section 3.1.1. The Company shall not be obligated to effect more than an
aggregate of three (3) Demand Registrations under this Section 2.1.1 in respect
of each class of Registrable Securities. In addition, the Company shall not be
required to file a Registration Statement for a Demand Registration at any time
during the 12-month period following the effective date of another Registration
Statement filed pursuant to this Section 2.1.

 

2.1.2.     Effective Registration. A registration will not count as a Demand
Registration until the Registration Statement filed with the Commission with
respect to such Demand Registration has been declared effective and remains
effective for not less than 180 days (or such shorter period as will terminate
when all Registrable Securities

 

4

--------------------------------------------------------------------------------


 

covered by such Registration Statement have been sold or withdrawn); provided,
however, that if, after such Registration Statement has been declared effective,
the offering of Registrable Securities pursuant to a Demand Registration is
interfered with by any stop order or injunction of the Commission or any other
governmental agency or court, the Registration Statement with respect to such
Demand Registration will be deemed not to have been declared effective, unless
and until, (i) such stop order or injunction is removed, rescinded or otherwise
terminated and (ii) a majority-in-interest of the Demanding Holders thereafter
elect to continue the offering; provided, further, that the Company shall not be
obligated to file a second Registration Statement until a Registration Statement
that has been filed is counted as a Demand Registration or is terminated.

 

2.1.3.     Underwritten Offering. If a majority-in-interest of the Demanding
Holders so elect and such holders so advise the Company as part of their written
demand for a Demand Registration, the offering of such Registrable Securities
pursuant to such Demand Registration shall be in the form of an Underwritten
Offering. In such event, the right of any holder to include its Registrable
Securities in such registration shall be conditioned upon such holder’s
participation in such underwriting and the inclusion of such holder’s
Registrable Securities in the underwriting to the extent provided herein. The
holders of a majority of the class of Registrable Securities included in such
Underwritten Offering shall, in consultation with the Company, have the right to
select the managing Underwriter or Underwriters for the offering, subject to the
right of the Company should it so choose to select one co-managing Underwriter
reasonably acceptable to such holders. All Demanding Holders proposing to
distribute their securities through such underwriting shall enter into an
underwriting agreement in customary form with the Underwriter or Underwriters
selected for such underwriting by a majority-in-interest of the holders
initiating the Demand Registration and consistent with Section 3.2.1.

 

2.1.4.     Reduction of Offering. If the managing Underwriter or Underwriters
for a Demand Registration that is to be an Underwritten Offering advises the
Company and the Demanding Holders in writing that the dollar amount or number of
shares of Registrable Securities which the Demanding Holders desire to sell,
taken together with all other shares of Common Stock or other securities which
the Company desires to sell and the shares of Common Stock, if any, as to which
registration has been requested pursuant to written contractual piggy-back
registration rights held by other stockholders of the Company who desire to
sell, exceeds the maximum dollar amount or maximum number of shares that can be
sold in such offering without adversely affecting the proposed offering price,
the timing, the distribution method, or the probability of success of such
offering (such maximum dollar amount or maximum number of shares, as applicable,
the “Maximum Number of Shares”), then the Company shall include in such
registration: (i) first, the Registrable Securities as to which Demand
Registration has been requested by the Demanding Holders (pro rata among the
holders who have requested participation in the Demand Registration based, for
each such holder, on the percentage derived by dividing (x) the number of
Registrable Securities of such class which such holder has requested to include
in such Demand Registration by (y) the aggregate number of Registrable
Securities of such class which all such holders have requested to include)

 

5

--------------------------------------------------------------------------------


 

(such proportion is referred to herein as “Pro  Rata”) that can be sold without
exceeding the Maximum Number of Shares; (ii) second, to the extent that the
Maximum Number of Shares has not been reached under the foregoing clause (i),
the shares of Common Stock or other securities that the Company desires to sell
that can be sold without exceeding the Maximum Number of Shares; (iii) third, to
the extent that the Maximum Number of Shares have not been reached under the
foregoing clauses (i) and (ii), the shares of Common Stock or other securities
for the account of other Persons that the Company is obligated to register
pursuant to written contractual arrangements with such Persons, Pro Rata, and
that can be sold without exceeding the Maximum Number of Shares; and
(iv) fourth, to the extent that the Maximum Number of Shares have not been
reached under the foregoing clauses (i), (ii), and (iii), securities that other
security holders of the Company desire to sell, Pro Rata, that can be sold
without exceeding the Maximum Number of Shares. To the extent that any
Registrable Securities requested to be registered are excluded pursuant to the
foregoing provisions, the holders shall have the right to one additional Demand
Registration under this Section 2.1.4.

 

2.1.5.     Withdrawal. A holder may withdraw its Registrable Securities from a
Demand Registration at any time. If all holders withdraw, or holders withdraw
Registrable Securities from a Demand Registration in such amounts that the
Registrable Securities of all classes that remain covered by the relevant
Registration Statement have an estimated market value of less than $500,000, the
Company shall cease all efforts to secure registration and such withdrawn
registration shall be deemed a Demand Registration for purposes of Section 2.1
unless the withdrawal is based on the reasonable determination of the Demanding
Holders that there has been, since the date of such request, a material adverse
change in the business or prospects of the Company or in general market
conditions and the Demanding Holders who requested such registration shall have
paid or reimbursed the Company for all of the reasonable out-of-pocket fees and
expenses incurred by the Company in connection with the withdrawn registration.

 

2.1.6.     Suspension of Registration. If the filing, initial effectiveness or
continued use of a Registration Statement in respect of a Demand Registration at
any time would require the Company to make an Adverse Disclosure or would
require the inclusion in such Registration Statement of financial statements
that are unavailable to the Company for reasons beyond the Company’s control,
the Company may, upon giving prompt written notice of such action to the
holders, delay the filing or initial effectiveness of, or suspend use of, such
Registration Statement for the shortest possible period of time determined in
good faith by the Company to be necessary for such purpose. In the event the
Company exercises its rights under the preceding sentence, the holders agree to
suspend, immediately upon their receipt of the notice referred to above, their
use of the prospectus relating to the Demand Registration in connection with any
sale or offer to sell Registrable Securities. The Company shall immediately
notify the holders of the expiration of any period during which it exercised its
rights under this Section 2.1.6.

 

2.1.7.     Registration Statement Form. Registrations under this Section 2.1
shall be on such appropriate registration form of the Commission (i) as shall be
selected by the Company and as shall be reasonably acceptable to the holders of
a majority-in-interest of each class of Registrable Securities requesting
participation in the Demand Registration

 

6

--------------------------------------------------------------------------------


 

and (ii) as shall permit the disposition of the Registrable Securities in
accordance with the intended method or methods of disposition specified in the
applicable holders’ requests for such registration. Notwithstanding the
foregoing, if, pursuant to a Demand Registration, (x) the Company proposes to
effect registration by filing a Registration Statement on Form S-3, (y) such
registration is in connection with an Underwritten Offering, and (z) the
managing Underwriter or Underwriters shall advise the Company in writing that,
in its or their opinion, the use of another form of registration statement (or
the inclusion, rather than the incorporation by reference, of information in the
prospectus related to a Registration Statement on Form S-3) is of material
importance to the success of such proposed offering, then such registration
shall be effected on such other form (or such information shall be so included
in such prospectus).

 

2.2.        Piggy-Back Registration.

 

2.2.1.     Piggy-Back Rights. If at any time on or after the date the Company
consummates an initial business combination the Company proposes to file a
Registration Statement under the Securities Act with respect to an offering of
equity securities, or securities or other obligations exercisable or
exchangeable for, or convertible into, equity securities, by the Company for its
own account or for stockholders of the Company for their account (or by the
Company and by stockholders of the Company including, without limitation,
pursuant to Section 2.1), other than a Registration Statement (i) filed in
connection with an offering of securities to employees or directors of the
Company pursuant to any employee stock option or other benefit plan, (ii) filed
on Form S-4 or S-8 or any successor to such forms, (iii) for an exchange offer
or offering of securities solely to the Company’s existing stockholders,
(iv) for an offering of debt that is convertible into equity securities of the
Company, (v) for a dividend reinvestment plan, or (vi) solely in connection with
a merger, consolidation or non-capital raising bona fide business transaction,
then the Company shall (x) give written notice of such proposed filing to the
holders of Registrable Securities as soon as practicable but in no event less
than ten (10) business days before the anticipated filing date, which notice
shall describe the amount and type of securities to be included in such
offering, the intended method(s) of distribution, and the name of the proposed
managing Underwriter or Underwriters, if any, of the offering, and (y) offer to
the holders of Registrable Securities in such notice the opportunity to register
the sale of such number of shares of Registrable Securities as such holders may
request in writing within five (5) business days following receipt by such
holder of such notice (a “Piggy-Back Registration”). Subject to Section 2.2.2.,
the Company shall include in such Registration Statement such Registrable
Securities requested to be included therein within five (5) business days after
the receipt by such holder of any such notice, on the same terms and conditions
as any similar securities of the Company. If at any time after giving written
notice of its intention to register any securities and prior to the effective
date of the Registration Statement filed in connection with such registration,
the Company shall determine for any reason not to register or to delay
registration of such securities, the Company may, at its election, give written
notice of such determination to each holder of Registrable Securities and,
(x) in the case of a determination not to register, shall be relieved of its
obligation to register any Registrable Securities in connection with such
registration, and (y) in the case of a determination to delay registering, shall
be permitted to delay registering any Registrable Securities for the

 

7

--------------------------------------------------------------------------------


 

same period as the delay in registering such other securities. If the offering
pursuant to a Piggy-Back Registration is to be an Underwritten Offering, then
each holder making a request for its Registrable Securities to be included
therein must, and the Company shall use commercially reasonable efforts to cause
the managing Underwriter or Underwriters of a proposed Underwritten Offering to
permit the Registrable Securities requested to be included in a Piggy-Back
Registration on the same terms and conditions as any similar securities of the
Company and other Persons selling securities in such Underwritten Offering and
to permit the sale or other disposition of such Registrable Securities in
accordance with the intended method(s) of distribution thereof. All holders of
Registrable Securities proposing to distribute their securities through a
Piggy-Back Registration that involves an Underwriter or Underwriters shall enter
into an underwriting agreement in customary form with the Underwriter or
Underwriters selected for such Piggy-Back Registration.

 

2.2.2.     Reduction of Offering. If the managing Underwriter or Underwriters
for a Piggy-Back Registration that is to be an Underwritten Offering advises the
Company and the holders of Registrable Securities in writing that the dollar
amount or number of shares of Common Stock which the Company desires to sell,
taken together with shares of Common Stock, if any, as to which registration has
been demanded pursuant to written contractual arrangements with Persons other
than the holders of Registrable Securities hereunder, the Registrable Securities
as to which registration has been requested under this Section 2.2, and the
shares of Common Stock, if any, as to which registration has been requested
pursuant to the written contractual piggy-back registration rights of other
stockholders of the Company, exceeds the Maximum Number of Shares, then the
Company shall include in any such registration:

 

(a)          If the registration is undertaken for the Company’s account:
(A) first, the shares of Common Stock or other securities that the Company
desires to sell that can be sold without exceeding the Maximum Number of Shares;
(B) second, to the extent that the Maximum Number of Shares has not been reached
under the foregoing clause (A), the shares of Common Stock or other securities,
if any, comprised of Registrable Securities, pro rata, as to which registration
has been requested pursuant to this Section 2.2, that can be sold without
exceeding the Maximum Number of Shares; and (C) third, to the extent that the
Maximum Number of shares has not been reached under the foregoing clauses
(A) and (B), the shares of Common Stock or other securities for the account of
other Persons that the Company is obligated to register pursuant to written
contractual piggy-back registration rights with such Persons, pro rata, and that
can be sold without exceeding the Maximum Number of Shares; and

 

(b)         If the registration is a “demand” registration undertaken at the
demand of Persons other than the holders of Registrable Securities, (A) first,
the shares of Common Stock or other securities for the account of the demanding
Persons that can be sold without exceeding the Maximum Number of Shares;
(B) second, to the extent that the Maximum

 

8

--------------------------------------------------------------------------------


 

Number of Shares has not been reached under the foregoing clause (A), the shares
of Common Stock or other securities that the Company desires to sell that can be
sold without exceeding the Maximum Number of Shares; (C) third, to the extent
that the Maximum Number of Shares has not been reached under the foregoing
clauses (A) and (B), the shares of Common Stock or other securities, if any,
comprised of Registrable Securities, Pro Rata, as to which registration has been
requested pursuant to this Section 2.2, that can be sold without exceeding the
Maximum Number of Shares; and (D) fourth, to the extent that the Maximum Number
of Shares has not been reached under the foregoing clauses (A), (B) and (C), the
shares of Common Stock or other securities for the account of other Persons that
the Company is obligated to register pursuant to written contractual
arrangements with such Persons, pro rata, that can be sold without exceeding the
Maximum Number of Shares.

 

2.2.3.     Withdrawal. Any holder of Registrable Securities may elect to
withdraw such holder’s request for inclusion of Registrable Securities in any
Piggy-Back Registration by giving written notice to the Company of such request
to withdraw prior to the effectiveness of the Registration Statement. The
Company (whether on its own determination or as the result of a withdrawal by
Persons making a demand pursuant to written contractual obligations) may
withdraw a registration statement at any time prior to the effectiveness of the
Registration Statement. Notwithstanding any such withdrawal, the Company shall
pay all expenses incurred by the holders of Registrable Securities in connection
with such Piggy-Back Registration as provided in Section 3.3.

 

2.3.        Registrations on Form S-3.

 

(a)          Filing. The holders of Registrable Securities may at any time and
from time to time, request in writing that the Company register the resale of
any or all of such Registrable Securities on Form S-3 or any similar short-form
registration which may be available at such time (“Form S-3”); provided,
however, that (i) the Company shall not be obligated to effect such request
through an Underwritten Offering and (ii) the Company shall not be obligated to
effect such a request if the Company has within the preceding twelve (12) months
effected a registration on Form S-3. Upon receipt of such written request, the
Company will promptly give written notice of the proposed registration to all
other holders of Registrable Securities, and, as soon as practicable thereafter,
effect the registration of all or such portion of such holder’s or holders’
Registrable Securities as are specified in such request, together with all or
such portion of the Registrable Securities or other securities of the Company,
if any, of any other holder or holders joining in such request as are specified
in a written request given within fifteen (15) business days after receipt of
such written notice from the Company; provided, however, that the Company shall
not be obligated to effect any such registration pursuant to this Section 2.3:
(i) if Form S-3 is not available for such offering; or (ii) if the holders of
the Registrable Securities, together with the holders of any other securities of
the Company entitled to inclusion in such registration, propose to sell
Registrable Securities and such other securities (if any) at any aggregate price
to the public of less than $500,000. Registrations effected pursuant to this
Section 2.3 shall not be counted as Demand Registrations effected pursuant to
Section 2.1.

 

9

--------------------------------------------------------------------------------


 

(b)         Suspension of Registration. If the filing, initial effectiveness, or
continued use of Form S-3 at any time would require the Company to make an
Adverse Disclosure or would require the inclusion in such Form S-3 of financial
statements that are unavailable to the Company for reasons beyond the Company’s
control, the Company may, upon giving prompt written notice of such actions to
the holders, delay the filing or initial effectiveness of, or suspend use of,
the Form S-3 for the shortest period of time determined in good faith by the
Company to be necessary for such purpose. In the event the Company exercises its
rights under the preceding sentence, the holders agree to suspend, immediately
upon their receipt of the notice referred to above, their use of the prospectus
relating to the registration on such Form S-3 in connection with any sale or
offer to sell Registrable Securities and agree not to disclose to any other
Person the fact that the Company has exercised such rights or any related facts.
The Company shall immediately notify the holders upon the expiration of any
period during which it exercised its rights under this Section 2.3(b).

 

3.             REGISTRATION PROCEDURES.

 

3.1.        Filings; Information. Whenever the Company is required to effect the
registration of any Registrable Securities pursuant to Section 2, the Company
shall use its best efforts to effect the registration and sale of such
Registrable Securities in accordance with the intended method(s) of distribution
thereof as expeditiously as reasonably practicable, and in connection with any
such request:

 

3.1.1.     Filing Registration Statement. The Company shall, as expeditiously as
reasonably possible, prepare and file with the Commission a Registration
Statement on any form for which the Company then qualifies or which counsel for
the Company shall deem appropriate and which form shall be available for the
sale of all Registrable Securities to be registered thereunder in accordance
with the intended method(s) of distribution thereof, and shall use its best
efforts to cause such Registration Statement to become and remain effective for
the period required by Section 3.1.3; provided, however, that the Company shall
have the right to defer any Demand Registration for up to thirty (30) calendar
days, and any Piggy-Back Registration for such period as may be applicable to
deferment of any demand registration to which such Piggy-Back Registration
relates, in each case if the Company shall furnish to the holders a certificate
signed by the Chairman of the Board or Chief Executive Officer of the Company
stating that, in the good faith judgment of the Board of Directors of the
Company, it would be materially detrimental to the Company and its stockholders
for such Registration Statement to be effected at such time; provided further,
however, that the Company shall not have the right to exercise the right set
forth in the immediately preceding proviso more than once in any 365-day period
in respect of a Demand Registration hereunder.

 

3.1.2.     Copies. The Company shall, prior to filing a Registration Statement
or prospectus, or any amendment or supplement thereto, furnish without charge to
the holders of Registrable Securities included in such registration, and such
holders’ legal counsel, copies of such Registration Statement as proposed to be
filed, each amendment and supplement to such Registration Statement (in each
case including all exhibits thereto

 

10

--------------------------------------------------------------------------------


 

and documents incorporated by reference therein), the prospectus included in
such Registration Statement (including each preliminary prospectus), and such
other documents as the holders of Registrable Securities included in such
registration or legal counsel for any such holders may reasonably request in
order to facilitate the disposition of the Registrable Securities owned by such
holders.

 

3.1.3.     Amendments and Supplements. The Company shall use best efforts to
prepare and file with the Commission such amendments, including post-effective
amendments, and supplements to such Registration Statement and the prospectus
used in connection therewith as may be necessary to keep such Registration
Statement effective and in compliance with the provisions of the Securities Act
until all Registrable Securities and other securities covered by such
Registration Statement have been disposed of in accordance with the intended
method(s) of distribution set forth in such Registration Statement (which period
shall not exceed the sum of one hundred eighty (180) calendar days plus any
period during which any such disposition is interfered with by any stop order or
injunction of the Commission or any governmental agency or court) or such
securities have been withdrawn.

 

3.1.4.     Notification. After the filing of a Registration Statement, the
Company shall as soon as reasonably practical, notify the holders of Registrable
Securities included in such Registration Statement of such filing and the
managing Underwriter or Underwriters, and shall further notify such holders and
such managing Underwriter or Underwriters and, if requested, confirm such advice
in writing, in all events as soon as reasonably practical after the occurrence
of any of the following: (i) when such Registration Statement becomes effective;
(ii) when any post-effective amendment to such Registration Statement becomes
effective; (iii) the issuance or threatened issuance by the Commission of any
stop order (and the Company shall use best efforts to take all actions required
to prevent the entry of such stop order or to remove it if entered); and
(iv) any request by the Commission for any amendment or supplement to such
Registration Statement or any prospectus relating thereto or for additional
information or of the occurrence of an event requiring the preparation of a
supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of the securities covered by such Registration Statement, such
prospectus will not contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading, and promptly make available to the holders of
Registrable Securities included in such Registration Statement any such
supplement or amendment; except that before filing with the Commission a
Registration Statement or prospectus or any amendment or supplement thereto,
including documents incorporated by reference, except in the case of
registration under Section 2.2; the Company shall furnish to the holders of
Registrable Securities included in such Registration Statement and to the legal
counsel for any such holders, copies of all such documents proposed to be filed
sufficiently in advance of filing to provide such holders and legal counsel with
a reasonable opportunity to review such documents and comment thereon, and the
Company shall not file any Registration Statement or prospectus or amendment or
supplement thereto, including documents incorporated by reference, to which such
holders or their legal counsel shall reasonably object.

 

11

--------------------------------------------------------------------------------


 

3.1.5.     State Securities Laws Compliance. The Company, on or prior to the
date on which the applicable Registration Statement is declared effective, shall
use its best efforts to (i) register or qualify the Registrable Securities
covered by the Registration Statement under such securities or “blue sky” laws
of such jurisdictions in the United States as the holders of Registrable
Securities included in such Registration Statement (in light of their intended
plan of distribution) or Underwriter, if any, or their respective counsel may
reasonably request in writing and (ii) take such action necessary to cause such
Registrable Securities covered by the Registration Statement to be registered
with or approved by such other Governmental Authorities as may be necessary by
virtue of the business and operations of the Company and do any and all other
acts and things that may be necessary or advisable to enable the holders of
Registrable Securities included in such Registration Statement to consummate the
disposition of such Registrable Securities in such jurisdictions; provided,
however, that the Company shall not be required to qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this paragraph or subject itself to taxation in any such jurisdiction.

 

3.1.6.     Cooperation. The principal executive officer of the Company, the
principal financial officer of the Company, the principal accounting officer of
the Company, and all other officers and members of the management of the Company
shall cooperate fully in any offering of Registrable Securities hereunder, which
cooperation shall include, without limitation, the preparation of the
Registration Statement with respect to such offering and all other offering
materials and related documents, and participation in meetings with
Underwriters, attorneys, accountants and potential investors.

 

3.1.7.     Records. The Company shall make available for inspection by the
holders of Registrable Securities included in such Registration Statement, any
Underwriter participating in any disposition pursuant to such registration
statement and any attorney, accountant, or other professional retained by any
holder of Registrable Securities included in such Registration Statement or any
Underwriter, all financial and other records, pertinent corporate documents and
properties of the Company, and cause all of the Company’s officers, directors,
and employees and the independent public accountants who have certified its
financial statements to make themselves available to discuss the business of the
Company and to supply all information reasonably requested by any such seller,
Underwriter, attorney, accountant or agent in connection with such Registration
Statement as shall be necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s officers, directors, and employees to
supply all information requested by any of them in connection with such
Registration Statement.

 

3.1.8.     Opinions and Comfort Letters. The Company shall furnish to each
holder of Registrable Securities included in any Registration Statement a signed
counterpart, addressed to such holder, of (i) any opinion of counsel to the
Company delivered to any Underwriter dated the effective date of the
Registration Statement or, in the event of an Underwritten Offering, the date of
the closing under the applicable underwriting agreement, in customary form,
scope, and substance, at a minimum to the effect that the Registration Statement
has been declared effective and that no stop order is in effect, which counsel
and opinions shall be reasonably satisfactory to a majority of the holders

 

12

--------------------------------------------------------------------------------


 

of each such class and Underwriter or Underwriters, if any, and their respective
counsel and (ii) any comfort letter from the Company’s independent public
accountants delivered to any Underwriter in customary form and covering such
matters of the type customarily covered by comfort letters as the managing
Underwriter or Underwriters reasonably request. In the event no legal opinion is
delivered to any Underwriter, the Company shall furnish to each holder of
Registrable Securities included in such Registration Statement, at any time that
such holder elects to use a prospectus, an opinion of counsel to the Company to
the effect that the Registration Statement containing such prospectus has been
declared effective and that no stop order is in effect.

 

3.1.9.     Earnings Statement. The Company shall comply with all applicable
rules and regulations of the Commission and the Securities Act, and make
available to its stockholders, as soon as reasonably practicable but not more
than fifteen (15) months after the effective date of the Registration Statement,
an earnings statement which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder.

 

3.1.10.   Listing. The Company shall use its best efforts to cause all
Registrable Securities included in any registration to be listed on such
exchanges or otherwise designated for trading in the same manner as similar
securities issued by the Company are then listed or designated or, if no such
similar securities are then listed or designated, in a manner satisfactory to
the holders of a majority-in-interest of the Registrable Securities included in
such registration and on each inter-dealer quotation system on which any of the
Company’s securities of such class are then quoted.

 

3.1.11.   Withdrawal of Stop Order. The Company shall make every reasonable
effort to prevent or obtain at the earliest possible moment the withdrawal of
any stop order with respect to the applicable Registration Statement or other
order suspending the use of any preliminary or final prospectus.

 

3.1.12.   CUSIP Number. The Company shall, not later than the effective date of
the applicable Registration Statement, provide a CUSIP number for all
Registrable Securities and provide the applicable transfer agent with printed
certificates for the Registrable Securities which certificates shall be in a
form eligible for deposit with The Depository Trust Company.

 

3.1.13.   NASD. The Company shall cooperate with each seller of Registrable
Securities and each Underwriter or agent, if any, participating in the
disposition of such Registrable Securities and their respective counsel in
connection with any filings required to be made with the National Association of
Securities Dealers.

 

3.1.14.   Transfer Agent. The Company shall provide and cause to be maintained a
transfer agent and registrar for all Registrable Securities covered by the
applicable Registration Statement from and after a date not later than the
effective date of such Registration Statement.

 

13

--------------------------------------------------------------------------------


 

3.1.15.   Road Show. The Company shall, in the case of an Underwritten Offering,
cause senior executive officers of the Company to participate in customary “road
show” presentations that may be reasonably requested by the managing Underwriter
in any such Underwritten Offering and otherwise to facilitate, cooperate with,
and participate in each proposed offering contemplated herein and customary
selling efforts related thereto.

 

3.2.        Underwritten Offerings.

 

3.2.1.     Underwriting Agreements. If requested by the Underwriters for any
Underwritten Offering requested by holders pursuant to Sections 2.1 or 2.3, the
Company and the holders of Registrable Securities to be included therein shall
enter into an underwriting agreement with such Underwriters, such agreement to
be reasonably satisfactory in substance and form to the Company, the holders of
a majority-in-interest of each class of the Registrable Securities to be
included in such Underwritten Offering and the Underwriters, and to contain such
terms and conditions as are generally prevailing in agreements of that type,
including, without limitation, indemnities no less favorable to the recipient
thereof than those provided in Section 2.4. The holders of any Registrable
Securities to be included in any Underwritten Offering pursuant to Section 2.2
shall enter into such an underwriting agreement at the request of the Company.
All of the representations and warranties and the other agreements by and on the
part of the Company to and for the benefit of the Underwriters included in any
such underwriting agreement shall also be made to and for the benefit of such
holders, and any or all of the conditions precedent to the obligations of the
Underwriters under such underwriting agreement shall be conditions precedent to
the obligations of such holders. No holder shall be required in any such
underwriting agreement to make any representations or warranties to or
agreements with the Company or the Underwriters other than representations,
warranties or agreements regarding such holder, such holder’s Registrable
Securities, such holder’s intended method of distribution and any other
representations required by law.

 

3.2.2.     Price and Underwriting Discounts. In the case of an Underwritten
Offering requested by holders pursuant to Sections 2.1 or 2.3, the price,
underwriting discount and other financial terms of the related underwriting
agreement for each class of Registrable Securities shall be determined by the
holders of a majority-in-interest of such class of Registrable Securities. In
the case of any Underwritten Offering pursuant to Section 2.2, such price,
discount and other terms shall be determined by the Company, subject to the
right of the holders to withdraw their request to participate in the
registration pursuant to Section 2.3 after being advised of such price, discount
and other terms.

 

3.2.3.     Participation in Underwritten Offerings. No Person may participate in
an Underwritten Offering unless such Person (i) agrees to sell such Person’s
securities on the basis provided in the underwriting arrangements approved by
the Persons entitled to approve such arrangements and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements.

 

14

--------------------------------------------------------------------------------


 

3.3.        Obligation to Suspend Distribution. Upon receipt of any notice from
the Company of the happening of any event of the kind described in
Section 3.1.4(iii) or 3.1.4(iv), or, in the case of a resale registration on
Form S-3 pursuant to Section 2.3 hereof, upon any suspension by the Company,
pursuant to a written insider trading compliance program adopted by the
Company’s board of directors, of the ability of all “insiders” covered by such
program to transact in the Company’s securities because of the existence of
material non-public information, such holder of Registrable Securities included
in any registration shall immediately discontinue disposition of such
Registrable Securities pursuant to the Registration Statement covering such
Registrable Securities in the case of Section 3.1.4(iv) until such holder
receives the supplemented or amended prospectus contemplated by
Section 3.1.4(iv) or the restriction on the ability of “insiders” to transact in
the Company’s securities is removed, as applicable, or in any case until the
holder is advised in writing by the Company that the use of the prospectus may
be resumed, and receives copies of any additional or supplemental filings that
are incorporated by reference in the prospectus and, if so directed by the
Company, each such holder will deliver to the Company (at the Company’s expense)
all copies, other than permanent file copies then in such holder’s possession,
of the most recent prospectus covering such Registrable Securities at the time
of receipt of such notice. In the event that the Company shall give any such
notice in respect of a Demand Registration, the period during which the
applicable Registration Statement is required to be maintained effective shall
be extended by the number of days during the period from and including the date
of the giving of such notice to and including the date when each seller of
Registrable Securities covered by such Registration Statement either receives
the copies of the supplemented or amended prospectus contemplated by
Section 3.1.4(iv) or is advised in writing by the Company that the use of the
prospectus may be resumed.

 

3.4.        Registration Expenses. The Company shall bear all costs and expenses
incurred in connection with any Demand Registration pursuant to Section 2. 1,
any Piggy-Back Registration pursuant to Section 2.2, and any registration on
Form S-3 effected pursuant to Section 2.3, and all expenses incurred in
performing or complying with its other obligations under this Agreement,
including, without limitation: (i) all registration and filing fees and any
other fees and expenses associated with filings required to be made with the
SEC; (ii) fees and expenses of compliance with securities or “blue sky” laws
(including fees and disbursements of counsel in connection with blue sky
qualifications of the Registrable Securities); (iii) printing expenses,
duplicating, word processing, messenger, telephone, facsimile and delivery
expenses (including expenses of printing certificates for the Registrable
Securities in a form eligible for deposit with The Depository Trust Company and
of printing prospectuses); (iv) the Company’s internal expenses (including,
without limitation, all salaries and expenses of its officers and employees);
(v) the fees and expenses incurred in connection with the listing of the
Registrable Securities as required by Section 3.1.11; (vi) National Association
of Securities Dealers fees; (vii) fees and disbursements of counsel for the
Company and fees and expenses for independent certified public accountants
retained by the Company (including the expenses or costs associated with the
delivery of any opinions or comfort letters requested pursuant to
Section 3.1.9); (viii) the fees and disbursements not to exceed $150,000 of any
special experts retained by the Company in connection with such registration;
(ix) the reasonable fees and expenses of one legal counsel selected by the
holders of a majority-in-interest of the Registrable Securities included in such
registration; and (x) Securities Act liability insurance if the Company so
desires. The Company shall have no obligation to pay any other costs or expenses
in the course of the transactions contemplated hereby, including underwriting
discounts or selling commissions attributable to the

 

15

--------------------------------------------------------------------------------


 

Registrable Securities being sold by the holders thereof, which underwriting
discounts or selling commissions shall be borne by such holders. Additionally,
in an Underwritten Offering, all selling stockholders and the Company shall bear
the expenses of the Underwriter pro rata in proportion to the respective amount
of shares each is selling in such offering.

 

3.5.        Information. The holders of Registrable Securities shall provide
such information as may reasonably be requested by the Company, or the managing
Underwriter, if any, in connection with the preparation of any Registration
Statement, including amendments and supplements thereto, in order to effect the
registration of any Registrable Securities under the Securities Act pursuant to
Section 2 and in connection with the Company’s obligation to comply with federal
and applicable state securities laws. The Company shall have the right to
exclude any holder that does not comply with the preceding sentence from the
applicable registration.

 

4.             INDEMNIFICATION AND CONTRIBUTION.

 

4.1.        Indemnification by the Company. The Company agrees to indemnify and
hold harmless to the extent permitted by law each Investor and each other holder
of Registrable Securities, and each of their respective officers, employees,
affiliates, directors, partners, members, attorneys, and agents, and each
person, if any, who controls an Investor and each other holder of Registrable
Securities (within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act) (each, an “Investor Indemnified Party”), from and against
any expenses (including reasonable costs of investigation and legal expenses),
losses, claims, damages, or liabilities (or actions or proceedings in respect
thereof, whether or not such indemnified party is a party thereto), whether
joint or several, arising out of or based upon any untrue statement (or
allegedly untrue statement) of a material fact contained in any Registration
Statement under which the sale of such Registrable Securities was registered
under the Securities Act, any preliminary prospectus, final prospectus, or
summary prospectus contained in the Registration Statement, or any amendment or
supplement to such Registration Statement, or arising out of or based upon any
omission (or alleged omission) to state a material fact required to be stated
therein or necessary to make the statements therein not misleading; provided,
however, that the Company will not be liable in any such case to the extent that
any such expense, loss, claim, damage, or liability arises out of or is based
upon any untrue statement or allegedly untrue statement or omission or alleged
omission made in such Registration Statement, preliminary prospectus, final
prospectus, or summary prospectus, or any such amendment or supplement, in
reliance upon and in conformity with information furnished to the Company, in
writing, by such selling holder expressly for use therein. The Company also
shall indemnify any Underwriter of the Registrable Securities, their officers,
affiliates, directors, partners, members, and agents on substantially the same
basis as that of the indemnification provided above in this Section 4.1.

 

4.2.        Indemnification by Holders of Registrable Securities. Each selling
holder of Registrable Securities will severally and not jointly, in the event
that any registration is being effected under the Securities Act pursuant to
this Agreement of any Registrable Securities held by such selling holder,
indemnify and hold harmless to the fullest extent permitted by law the Company,
each of its directors, officers, employees, and agents and each Person who
controls the Company within the meaning of the Securities Act, against any
losses, claims, judgments, damages, liabilities, or expenses (including
reasonable costs of investigation and legal expenses)

 

16

--------------------------------------------------------------------------------


 

whether joint or several, insofar as such losses, claims, damages, liabilities,
or expenses (or actions or proceedings in respect thereof, whether or not such
indemnified party is a party thereto) arise out of or are based upon any untrue
statement or allegedly untrue statement of a material fact contained in any
Registration Statement under which the sale of such Registrable Securities was
registered under the Securities Act, any preliminary prospectus, final
prospectus, or summary prospectus contained in the Registration Statement, or
any amendment or supplement to the Registration Statement, or arise out of or
are based upon any omission or the alleged omission to state a material fact
required to be stated therein or necessary to make the statement therein not
misleading, to the extent and only to the extent that the statement or omission
was made in reliance upon and in conformity with information furnished in
writing to the Company by such selling holder expressly for use therein, and
shall reimburse the Company, its directors and officers, and each other selling
holder or controlling person for any legal or other expenses reasonably incurred
by any of them in connection with investigation or defending any such loss,
claim, damage, liability or action. Each selling holder’s indemnification
obligations hereunder shall be several and not joint and shall be limited to the
amount of any net proceeds actually received by such selling holder. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Company or any indemnified party.

 

4.3.        Conduct of Indemnification Proceedings. Promptly after receipt by
any person of any notice of any loss, claim, damage, or liability or any action
in respect of which indemnity may be sought pursuant to Section 4.1 or 4.2, such
person (the “Indemnified Party”) shall, if a claim in respect thereof is to be
made against any other person for indemnification hereunder, notify such other
person (the “Indemnifying Party”) in writing of the loss, claim, judgment,
damage, liability, or action; provided, however, that the failure by the
Indemnified Party to notify the Indemnifying Party shall not relieve the
Indemnifying Party from any liability which the Indemnifying Party may have to
such Indemnified Party hereunder, except and solely to the extent the
Indemnifying Party is actually prejudiced by such failure. If the Indemnified
Party is seeking indemnification with respect to any claim or action brought
against the Indemnified Party, then the Indemnifying Party shall be entitled to
participate in such claim or action, and, to the extent that it wishes, jointly
with all other Indemnifying Parties, to assume control of the defense thereof
with counsel satisfactory to the Indemnified Party. After notice from the
Indemnifying Party to the Indemnified Party of its election to assume control of
the defense of such claim or action, the Indemnifying Party shall not be liable
to the Indemnified Party for any legal or other expenses subsequently incurred
by the Indemnified Party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that in any action in
which both the Indemnified Party and the Indemnifying Party are named as
defendants, the Indemnified Party shall have the right to employ separate
counsel (but no more than one such separate counsel) to represent the
Indemnified Party and its controlling persons who may be subject to liability
arising out of any claim in respect of which indemnity may be sought by the
Indemnified Party against the Indemnifying Party, with the fees and expenses of
such counsel to be paid by the Indemnifying Party based upon the written opinion
of counsel of such Indemnified Party, representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them (in which case, if the Indemnified Party notifies the Indemnifying
Party in writing that such Indemnified Party elects to employ separate counsel
at the expense of the Indemnifying Party, the Indemnifying Party shall not have
the right to assume the defense of such claim on behalf of such Indemnified
Party). If such defense is not

 

17

--------------------------------------------------------------------------------


 

assumed by the Indemnifying Party, the Indemnifying Party will not be subject to
any liability for any settlement made without its consent, but such consent may
not be unreasonably withheld; provided, however, that an Indemnifying Party
shall not be required to consent to any settlement involving the imposition of
equitable remedies or involving the imposition of any material obligations on
such Indemnifying Party other than financial obligations for which such
Indemnified Party will be indemnified hereunder. If the Indemnifying Party
assumes the defense, the Indemnifying Party shall have the right to settle such
action without the consent of the Indemnified Party; provided, however, that the
Indemnifying Party shall be required to obtain such consent (which consent shall
not be unreasonably withheld) if the settlement includes any admission of
wrongdoing on the part of the Indemnified Party or any restriction on the
Indemnified Party or its officers or directors. No Indemnifying Party shall
consent to entry of any judgment or enter into any settlement which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to each Indemnified Party of an unconditional release from all liability in
respect to such claim or litigation. The Indemnifying Party or Parties shall
not, in connection with any proceeding or related proceedings, be liable for the
reasonable fees, disbursements and other charges of more than one separate firm
at any one time for all such Indemnified Party or Parties unless (x) the
employment of more than one counsel has been authorized in writing by the
Indemnifying Party or parties, (y) a conflict or potential conflict exists or
may exist (based on advice of counsel to an Indemnified Party) between such
Indemnified Party and the other Indemnified Parties or (z) based on advice of
counsel, an Indemnified Party has reasonably concluded that there may be legal
defenses available to it that are different from or in addition to those
available to the other Indemnified Parties, in each of which cases the
Indemnifying Party shall be obligated to pay the reasonable fees and expenses of
such additional counsel or counsels.

 

4.4.        Contribution.

 

4.4.1.     If the indemnification provided for in the foregoing Sections 4.1,
4.2 and 4.3 is unavailable to any Indemnified Party or insufficient to hold it
harmless in respect of any loss, claim, damage, liability, or action referred to
herein, then each such Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such loss, claim, damage, liability or action
in such proportion as is appropriate to reflect the relative fault of the
Indemnified Parties and the Indemnifying Parties in connection with the actions
or omissions which resulted in such loss, claim, damage, liability, or action,
as well as any other relevant equitable considerations. The relative fault of
any Indemnified Party and any Indemnifying Party shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by such Indemnified Party or such Indemnifying
Party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

 

4.4.2.     The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 4.4 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding Section 4.4.1.
The amount paid or payable by an Indemnified Party as a result of any loss,
claim, damage, liability or action referred to in

 

18

--------------------------------------------------------------------------------


 

the immediately preceding paragraph shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses incurred by such
Indemnified Party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this Section 4.4, no holder of
Registrable Securities shall be required to contribute any amount in excess of
the dollar amount of the net proceeds (after payment of any underwriting fees,
discounts, commissions or taxes) actually received by such holder from the sale
of Registrable Securities which gave rise to such contribution obligation. No
person guilty of fraudulent misrepresentation (within the meaning of Section 11
(f) of the Securities Act) shall be entitled to contribution from any person who
was not guilty of such fraudulent misrepresentation. If indemnification is
available under this Section 4, the indemnifying parties shall indemnify each
indemnified party to the full extent provided in Sections 4.1 and 4.2 hereof
without regard to the relative fault of said Indemnifying Parties or Indemnified
Party.

 

5.             UNDERWRITING AND DISTRIBUTION.

 

5.1.        Rule 144. The Company covenants that it shall file any reports
required to be filed by it under the Securities Act and the Exchange Act and
shall take such further action as the holders of Registrable Securities may
reasonably request, all to the extent required from time to time to enable such
holders to sell Registrable Securities without registration under the Securities
Act within the limitation of the exemptions provided by Rule 144 under the
Securities Act, as such Rules may be amended from time to time, or any similar
Rule or regulation hereafter adopted by the Commission.

 

6.             NO INCONSISTENT AGREEMENTS; ADDITIONAL RIGHTS.

 

6.1.        The Company will not enter into, and is not currently a party to,
any agreement that is inconsistent with the rights granted to the holders of
Registrable Securities by this Agreement.

 

7.             MISCELLANEOUS.

 

7.1.        Term. This Agreement shall terminate upon earlier of (a) the tenth
anniversary of the date of this Agreement or (b) the date as of which (i) all of
the Registrable Securities have been sold pursuant to a Registration Statement
(but in no event prior to the applicable period referred to in Section 4(3) of
the Securities Act and Rule 174 thereunder) or (ii) the holders are permitted to
sell their Registrable Securities under Rule 144(k) under the Securities Act (or
any similar provision then in force permitting the sale of restricted securities
without limitation on the amount of securities sold or the manner of sale). The
provisions of Section 4 and Section 5 shall survive any termination.

 

7.2.        Assignment; No Third Party Beneficiaries. The registration rights of
any holder under this Agreement with respect to any Registrable Securities may
be transferred and assigned, provided, however, that no such transfer or
assignment shall be binding upon or obligate the Company to any such assignee
unless and until the Company shall have received written notice of such transfer
or assignment as herein provided and a written agreement of the assignee to be
bound by the provisions of this Agreement. Any transfer or assignment made other
than as

 

19

--------------------------------------------------------------------------------


 

provided in the first sentence of this Section 7.2 shall be null and void. This
Agreement and the provisions hereof shall be binding upon and shall inure to the
benefit of each of the parties and the permitted assigns of the Investor or
holder of Registrable Securities or of any assignee of the Investor or holder of
Registrable Securities. This Agreement is not intended to confer any rights or
benefits on any persons that are not party hereto other than as expressly set
forth in Article 4 and this Section 7.2.

 

7.3.        Notices. All notices, demands, requests, consents, approvals or
other communications (collectively, “Notices”) required or permitted to be given
hereunder or which are given with respect to this Agreement shall be in writing
and shall be either personally served, delivered by reputable air courier
service with charges prepaid guaranteeing overnight delivery, or transmitted by
hand delivery, telegram, telex, facsimile, or by mailing in the same sealed
envelope, or registered first-class mail, postage prepaid, return receipt
requested addressed as set forth below, or to such other address as such party
shall have specified most recently by written notice. Notice shall be deemed
given (i) on the date of delivery if personally served, (ii) when receipt is
acknowledged in writing by addressee, if transmitted by telegram, telex or
facsimile, provided, that if such service or transmission is not on a business
day or is after normal business hours, then such notice shall be deemed given on
the next business day, and (iii) five (5) business days after having been
deposited in the mail, postage prepaid, if mailed by first-class mail. Notice
otherwise sent as provided herein shall be deemed given on the next business day
following timely delivery of such notice to a reputable air courier service with
an order for next-day delivery, provided, however, that notice of a change in
address shall be effective only upon receipt.

 

If to the Company:

 

Prospect Acquisition Corp.

695 East Main Street

Stamford, Connecticut  06901

Attention: David A. Minella
Fax No.: (203) 656-0051

 

with a copy to:

 

Bingham McCutchen LLP

399 Park Avenue

New York, NY  10022

Attention:  Floyd I. Wittlin
Fax No.: (212) 752-5378

 

If to an Investor, to the addressee and address set forth on the signature
page hereto.

 

7.4.        Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of

 

20

--------------------------------------------------------------------------------


 

this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible that is valid and enforceable.

 

7.5.        Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which taken
together shall constitute one and the same instrument.

 

7.6.        Entire Agreement. This Agreement (including all agreements entered
into pursuant hereto and all certificates and instruments delivered pursuant
hereto and thereto) constitute the entire agreement of the parties with respect
to the subject matter hereof and supersede all prior and contemporaneous
agreements, representations, understandings, negotiations and discussions
between the parties, whether oral or written.

 

7.7.        Modifications and Amendments. No amendment, modification or
termination of this Agreement shall be binding upon any party unless executed in
writing by such party and signed by the Company and the holders of a majority of
Registrable Securities of each class then outstanding. Each holder of any
Registrable Securities at the time or thereafter outstanding shall be bound by
any amendment, modification, waiver or consent authorized by this Section 7.7
whether or not such Registrable Securities shall have been marked accordingly.

 

7.8.        Titles and Headings. Titles and headings of sections of this
Agreement are for convenience only and shall not affect the construction of any
provision of this Agreement.

 

7.9.        Waivers and Extensions. Any party to this Agreement may waive any
right, breach or default which such party has the right to waive, provided that
such waiver will not be effective against the waiving party unless it is in
writing, is signed by such party, and specifically refers to this Agreement.
Waivers may be made in advance or after the right waived has arisen or the
breach or default waived has occurred. Any waiver may be conditional. No waiver
of any breach of any agreement or provision herein contained shall be deemed a
waiver of any preceding or succeeding breach thereof nor of any other agreement
or provision herein contained. No waiver or extension of time for performance of
any obligations or acts shall be deemed a waiver or extension of the time for
performance of any other obligations or acts. Except as otherwise expressly
provided herein, no failure on the part of any party to exercise, and no delay
in exercising, any right, power or remedy hereunder, or otherwise available in
respect hereof at law or in equity, shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such party
preclude any other or further exercise thereof or the exercise of any other
right, power, or remedy.

 

7.10.      Governing Law.

 

(a)          This Agreement shall be governed by, interpreted under, and
construed in accordance with the internal laws of the State of New York
applicable to agreements made and to be performed within the State of New York,
without giving effect to any choice-of-law provisions thereof that would compel
the application of the substantive laws of any other jurisdiction.

 

(b)         To the fullest extent permitted by applicable law, each party hereto
(i) agrees that any claim, action or proceeding by such party seeking any relief

 

21

--------------------------------------------------------------------------------


 

whatsoever arising out of, or in connection with, this Agreement or the
transactions contemplated hereby shall be brought only in the United States
District Court for the Southern District of New York and in any New York State
court located in the Borough of Manhattan and not in any other State or Federal
court in the United States of America or any court in any other country,
(ii) agrees to submit to the exclusive jurisdiction of such courts located in
the State of New York for purposes of all legal proceedings arising out of, or
in connection with, this Agreement or the transactions contemplated hereby, and
(iii) irrevocably waives any objection which it may now or hereafter have to the
laying of the venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.

 

 

 

PROSPECT ACQUISITION CORP.

 

 

 

 

 

 

 

 

By:

/s/ David A. Minella

 

 

Name:

David A. Minella

 

 

Title:

Chief Executive Officer

 

 

Address for Notice:

695 Main Street

 

 

 

Stamford, CT 06901

 

 

 

 

 

 

 

 

INVESTORS:

 

 

 

 

 

FLAT RIDGE INVESTMENTS LLC

 

 

 

 

 

By:

/s/ David A. Minella

 

 

Name:

David A. Minella

 

 

Title:

Managing Member

 

 

Address for Notice:

814 Hollow Tree Ridge Road

 

 

 

Darien, CT 06820

 

 

 

 

 

 

 

 

LLM STRUCTURED EQUITY FUND L.P.

 

 

 

 

 

By:

/s/ Patrick J. Landers

 

 

Name:

Patrick J. Landers

 

 

Title:

 

 

Address for Notice:

265 Franklin Street

 

 

 

20th Floor

 

 

 

Boston, MA 02110

 

 

 

 

 

LLM INVESTORS L.P.

 

 

 

 

 

By:

/s/ Patrick J. Landers

 

 

Name:

Patrick J. Landers

 

 

Title:

 

 

Address for Notice:

265 Franklin Street

 

 

 

20th Floor

 

 

 

Boston, MA 02110

 

--------------------------------------------------------------------------------


 

 

 

CAPITAL MANAGEMENT SYSTEMS, INC.

 

 

 

 

 

By:

  /s/ Richard A. Mitchell

 

 

Name:

Richard A. Mitchell

 

 

Title:

V.P.

 

 

Address for Notice:

308 E. Lancaster Ave.

 

 

 

Suite 300

 

 

 

Wynnewood, PA 19096

 

 

 

 

 

 

 

 

  /s/ Michael Castine

 

 

Michael Castine

 

 

Address for Notice:

14 Larkspur Lane

 

 

 

Greenwich, CT 06831

 

 

 

 

 

 

 

 

SJC CAPITAL, LLC

 

 

 

 

 

By:

  /s/ William Cvengros

 

 

Name:

  William Cvengros

 

 

Title:

  Managing Member

 

 

Address for Notice:

31975 Peppertree Bend

 

 

 

San Juan Capistrano, CA 92675

 

 

 

 

 

 

 

 

  /s/ Michael Downey

 

 

Michael Downey

 

 

Address for Notice:

2 Parsons Lane

 

 

 

Rochester, NY 14610

 

 

 

 

 

 

 

 

  /s/ James Cahill

 

 

James Cahill

 

 

Address for Notice:

3 Kimberly Drive

 

 

 

Redding, CT 06896

 

 

 

 

 

 

 

 

  /s/ Daniel Gressel

 

 

Daniel Gressel

 

 

Address for Notice:

55 Cedar Cliff Road

 

 

 

Greenwich, CT 06878

 

 

 

 

 

 

 

 

  /s/ John Merchant

 

 

John Merchant

 

 

Address for Notice:

48 Evergreen Circle

 

 

 

Canton, MA 02021

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

FOUNDERS COMMON SHARES:

 

Investor

 

Founders’ Common Stock

 

Flat Ridge Investments LLC

 

3,762,516

 

LLM Structured Equity Fund L.P.

 

1,696,715

 

LLM Investors L.P.

 

34,626

 

Capital Management Systems, Inc.

 

432,835

 

Michael Castine

 

158,724

 

SJC Capital LLC

 

158,724

 

Michael Downey

 

158,724

 

James Cahill

 

467,188

 

Daniel Gressel

 

158,724

 

John Merchant

 

158,724

 

 

 

 

 

Total

 

7,187,500

 

 

SPONSORS’ WARRANTS:

 

Sponsor

 

Sponsors’ Warrants

 

Flat Ridge Investments LLC

 

3,150,000

 

LLM Structured Equity Fund L.P.

 

1,646,400

 

LLM Investors L.P.

 

33,600

 

Capital Management Systems, Inc.

 

420,000

 

 

 

 

 

Total

 

5,250,000

 

 

--------------------------------------------------------------------------------